DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/18/2022.
Applicant's election with traverse of Group I in the reply filed on 7/18/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden to search the various groups because each group are directed to similar features.  This is not found persuasive because the restriction is based on a lack of unity of invention a posteriori.  Applicant has not addressed the lack of unity based on the lack of novelty of the shared technical feature. Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0027229 A1 (Yamazaki).

Re claim 16,  Yamazaki teaches an array substrate, comprising: 
a substrate (insulating substrate 400); 
a detection circuit (sensor section) and at least one metal layer (cathode 426) deviating from the detection circuit, both located on the substrate; and 
a protective layer (protective layer 427) covering the metal layer and exposing the detection circuit (Fig. 4).

Re claim 17,  Yamazaki further teaches wherein a material of the protective layer is one or a combination of silicon nitride, silicon oxide and silicon oxynitride ([0068]).

Re claim 18,  Yamazaki further teaches wherein the array substrate further comprises: a plurality of input and output terminals formed on the substrate and the protective layer exposes the plurality of input and output terminals (all metal lines in sensor section are all exposed from protective film 427).

Re claim 19,  Yamazaki further teaches wherein the detection circuit and the plurality of input and output terminals form a bonding area, and an area exposed by the protective layer is equal to the bonding area or greater than the bonding area (the area exposed by the protective film 427 encompasses the entire sensor area such that the exposed area is greater than any metal lines within the sensor area to which another conductor may be bonded).

Re claim 20,  Yamazaki further teaches wherein the substrate has a packaging area  (pixel section is packaged in protective film 427) and the protective layer only covers the metal layer in the packaging area (Fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2006/0038804 A1 (Hayakawa)

    PNG
    media_image1.png
    267
    530
    media_image1.png
    Greyscale

US 2002/0044124 A1 (Yamazaki)

    PNG
    media_image2.png
    227
    508
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812